Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. (US Patent Application Publication 2014/0146666) in view of Paul et al. (2005/0047334).

Regarding claims 1, 10 and 18 Kwan et al. discloses a node device, comprising sends a packet of a data flow by using at least two queues (see fig. 2, see [0029] the network device 102A may set the flow control state bit for any queues 206A, 206B and 206C that are associated with lossless traffic, such as the queue 206A); 
in response to determining, by the first node, that a quantity of the packets of the data flow sent by using the first queue or unsent packets in the data flow in the first queue exceeds a threshold( see [0003] if a first network device that is receiving lossless traffic from a second network device becomes congested with the lossless traffic, (e.g. if the queues assigned to the lossless traffic reach their capacity, or reach a threshold level), the first network device may send a message to the second network device indicating that the second network device should pause the transmission of the lossless traffic, (e.g. a "pause" message). ) :
adjusting, by the first node, to send the unsent packets in a second queue of the at least two queues (see [0003] In response to receiving the pause message, the second network device may enter a transmit off (XOFF) state for the queues assigned to the lossless traffic. In the transmit off state, the lossless traffic may be buffered at the second network device, rather than transmitted to the first network device.); and
recording, by the first node, the adjusting (see [0024] If the deadlock recovery state is initiated by software for the network device 102A, the statistics related to the queues 206A, 206B and 206C may be generated and/or stored by the software and therefore the memories 208A, 208B and 208C may not include registers or other hardware for storing the statistics.);
receives a pause frame wherein the pause frame instruct the device to suspend sending of a packet in  the first queue (see [0029] The network device 102A may receive a message from the network device 102B that indicates that the transmission of the packets that are queued in the queue 206A to the network device 102B should be paused (304)); and 
suspends sending of the packet in the first queue, and suspending, based on the adjustment content sending of a packet in the  second queue,(see[0029] The network device 102A may receive a message from the network device 102B that indicates that the transmission of the packets that are queued in the queue 206A to the network device 102B should be paused (304). For example, the network device 102B may send a priority flow control message to the network device 102A that indicates that the transmission of packets having the priority that is associated with the queue 206A should be paused. The network device 102A may pause the transmission of packets having the identified priority to the network device 102B, in response to receiving the first message (306).).
 Kwan et al. fail to specifically point out recording, by the first node, the adjusting to send the unsent packets as adjustment content as claimed.
However Paul et al. teaches out recording, by the first node, the adjusting to send the unsent packets as adjustment content (see [0091] The XON history register 420 is used to record the history of the XON status of all destinations in the switch. Under the procedure established for deferred queuing. the entire content of the XON history register 420 is transferred to the XOFF mask 408.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Kwan et al. invention with Paul et al. invention because Paul et al. invention provides Flow control signals directly from the memory subsystem are allowed to flow to each XOFF mask, where they are combined with the lookup table status to provide a congestion status for every destination ( see Paul et al. [0022]). 
Regarding Claims 2 Kwan et al. in view of Paul et al. discloses everything as applied above (see claim 1). 
wherein the at least two queues corresponds to a priority level, and packets in a queue that corresponds to the higher priority level have a higher priority to be sent( see[0019] If the network device 102A receives a priority flow control message that indicates that traffic with a priority level of two should be paused, the network device 102A may set the flow control state bit to transmit off for any queues that are associated with a priority level of two. Conversely, if a network device 102A receives a priority flow control message that indicates that traffic with a priority level of two should be resumed, the network device 102A may set the flow control state to transmit on for any queues that are associated with a priority level of two.).
Regarding Claims 3 and 11 Kwan et al. discloses everything as applied above (see claims 1 and 10). 
wherein the suspending, by the first node, sending of a packet in a second queue comprises: querying, by the first node, a first state record set, wherein the first state record set is used to records the at least portion of the packets in the first queue and the at least portion of the packets in the second queue that belong to the  same data flow; and suspending, by the first node, sending of the packet in the second queue based on the first state record set( see[0029] For example, the network device 102B may send a priority flow control message to the network device 102A that indicates that the transmission of packets having the priority that is associated with the queue 206A should be paused. The network device 102A may pause the transmission of packets having the identified priority to the network device 102B, in response to receiving the first message (306). For example, the network device 102A may set the flow control state bit for any queues 206A, 206B and 206C that are associated with lossless traffic, such as the queue 206A, to transmit off.) .
Regarding Claims 4 and 12 Kwan et al. discloses everything as applied above (see claims 3 and 11). 
 wherein the querying, first state record set comprises: determining, by the first node in a second state record set, the first state record set corresponding to the first queue( see [0029] The network device 102A may continue to buffer and queue the packets received from, e.g., the network device 102D, but may not transmit any of the received packets to the network device 102B. The network device 102A may also initiate a timer associated with the queue 206A upon pausing the transmission of the packets to the network device 102B (308). If multiple queues 206A, 206B, and 206C are associated with lossless packets, the network device 102A may initiate separate timers for the queues 206A, 206B and 206C.) .
Regarding Claims 5 and 13 Kwan et al. discloses everything as applied above (see claims 3 and 11). 
wherein the querying, first state record set comprises: determining, by the first node in a second state record set, the first state record set corresponding to a data flow in the first queue( see[0029] , the network device 102B may send a priority flow control message to the network device 102A that indicates that the transmission of packets having the priority that is associated with the queue 206A should be paused. The network device 102A may pause the transmission of packets having the identified priority to the network device 102B, in response to receiving the first message (306). For example, the network device 102A may set the flow control state bit for any queues 206A, 206B and 206C that are associated with lossless traffic, such as the queue 206A, to transmit off.)  
Regarding Claims 6 and 14 Kwan et al. discloses everything as applied above (see claims 3 and 11). 
wherein the first state record set is further used to record that some packets in the first queue and some packets in a third queue belong to a same data flow, and the method further comprises: suspending, by the first node, sending of a packet in the third queue( see[0029] , the network device 102B may send a priority flow control message to the network device 102A that indicates that the transmission of packets having the priority that is associated with the queue 206A should be paused. The network device 102A may pause the transmission of packets having the identified priority to the network device 102B, in response to receiving the first message (306). For example, the network device 102A may set the flow control state bit for any queues 206A, 206B and 206C that are associated with lossless traffic, such as the queue 206A, to transmit off.)
Regarding Claims 7, 15 and 19 Kwan et al. discloses everything as applied above (see claims 3 and 11). 
wherein before the querying, by the first node, a state record set, the method further comprises: obtaining, by the first node, a packet, wherein a data flow to which the packet belongs corresponds to the first queue; and recording, by the first node, the first state record set if the first node stores the packet in the second queue, and the second queue has no packet of the data flow ( see [0034] The network device 102A may transmit lossless packets that are queued in the queue 206A to the network device 102B (402). For example, the network device 102A may receive the lossless packets from the network device 102D. The network device 102A may store the packets in the buffer 204 and may store pointers to the packets in one of the queues 206A, 206B and 206C, such as queues 206A, that is associated with the port over which the packets are transmitted to the network device 102B and that is associated with the priority value of the lossless packets. The pointers may be stored in the queue 206A in the same order that the packets were received. The scheduler 202 may schedule the packets that are queued in the queues 206A, 206B and 206C for transmission, such as to the network device 102B.)
Regarding Claims 8, 16 and 20 Kwan et al. discloses everything as applied above (see claims 7, 15 and 19). 
wherein the method further comprises: after the first node stores the packet in the second queue, if the first queue has no packet belonging to the data flow to which the packet belongs, deleting, by the first node, the first state record set from the second state record set or changing, by the first node, the first state record set; or wherein the changing, by the first node, the first state record set comprises: modifying a first flag in the first state record set to a second flag, wherein the first flag is used to indicate that the first queue is being switched, and the second flag is used to indicate that the first queue is not switched( see [0038-39] If the resume message has not been received that corresponds to the priority value associated with the lossless packets that are queued in the queue 206A (422), the scheduler 202 selects the next packet that is queued in the queue 206A (424). If the resume message has been received (422), the deadlock recovery state may be exited for the queue 206A (423), e.g. by setting the ignore flow control bit for the queue 206A to off, and the transmission of packets from the queue 206A may resume (428), e.g. by setting the flow control state bit to transmit on for the queue 206A. In one or more implementations, the deadlock recovery state may also be exited for the queue 206A when the timer for the queue 206A, or a recovery timer that is initiated upon entering the deadlock recovery state for the queue 206A, reaches a exit deadlock recovery threshold. The scheduler 202 may continue to drop packets (420) from the queue 206A, and consequently the buffer 204, until the scheduler 202 processes a packet that has a packet age that is less than the age threshold (416)).  ; 
Regarding Claims 9 and 17 Kwan et al. discloses everything as applied above (see claims 1 and 10). 
wherein after the suspending, by the first node, sending of the packet in the first queue, and suspending sending of a packet in a second queue, the method further comprises: determining, by the first node, that duration for suspending sending of the packets in the first queue and the second queue is greater than or equal to duration indicated in the pause frame; and resuming, by the first node, sending of the packets in the first queue and the second queue( see [0039] The scheduler 202 may drop the packet that has the packet age that is less than the age threshold (418) and exit the deadlock recovery state for the queue 206A (419), e.g. the scheduler 202 may set the ignore flow control state to off for the queue 206A. The network device 102A may determine whether a resume message has been received with respect to the packets that are queued in the queue 206A (426). If a resume message has not been received (426), the timer for the queue 206A may be re-initiated (408), and the process (408-426) may be repeated until a resume message is received. If a resume message has been received (426), the flow control state bit for the queue 206A may be set to transmit off, and the scheduler 202 may resume scheduling packets from the queue 206A for transmission to the network device 102B (428).) 
Response to Arguments
Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101 of claims withdrawn in view of amendment filed 6/21/2022.
3.	Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
In the remarks on pg. 8-9 of the amendment, the applicant contends that Kwan et al. does not teach or suggest “ in response to determining, by the first node, that a quantity of the packets of the data flow sent by using the first queue or unsent packets in the data flow in the first queue exceeds a threshold: adjusting, by the first node, to send the unsent packets in a second queue of the at least two queues; and recording, by the first node, the adjusting to send the unsent packets as adjustment content; suspends sending of the packet in the first queue, and suspending , based on the adjustment content sending of a packet in the  second queue”
Examiner respectfully disagrees Kwan et al. teaches in  [0003] a first network device that is receiving lossless traffic from a second network device becomes congested with the lossless traffic, (e.g. if the queues assigned to the lossless traffic reach their capacity, or reach a threshold level), the first network device may send a message to the second network device indicating that the second network device should pause the transmission of the lossless traffic, (e.g. a "pause" message).  In response to receiving the pause message, the second network device may enter a transmit off (XOFF) state for the queues assigned to the lossless traffic. In the transmit off state, the lossless traffic may be buffered at the second network device, rather than transmitted to the first network device. Paul et al. teaches in [0091] The XON history register 420 is used to record the history of the XON status of all destinations in the switch. Under the procedure established for deferred queuing. the entire content of the XON history register 420 is transferred to the XOFF mask 408. Therefore, claim limitations are taught and not patentable distinct.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2478                                                                                                                                                                                                        September 23, 2022


/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478